DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 05/28/2021.
Claim 1 was cancelled. Claims 2 – 21 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  in claim 2 lines 5, the Applicant claims “configuring the one or more computer processors of to perform operation comprising…”.  There’s missing information/data/term between the “of” and “to”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,970,272 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also found in patent ‘272.
In claim 2 of instant application, Applicant claims a system comprising “one or more computer processors; one or more computer memories; and a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors of to perform operations-comprising: based on a determination that one or more consumption criteria are met, consuming, by the one or more computer processors, one or more data points, the consuming including requesting the one or more data points from a third-party data subscription service and storing the one or more data points in a central database; enhancing, by the one or more computer processors, one or more fields of a master database record based on the one or more data points stored in the central database; and providing, by the one or more computer processors, the one or more enhanced fields of the master database record via a network to one or more computerized processes associated with one or more consumers of the one or more enhanced fields of the master database record”.
Similar limitation can also find in claim 1 of patent ‘272.
Certain limitation found in claim 1 of ‘272 but not in claim 2 of instant application such as “accessing, by the one or more computer processors, an aggregated view corresponding to a master database record stored in a central database and corresponding to one or more search results that match a search query, the aggregated view identifying correspondences between the one or more fields of the master database record and the one or more data points provided via the third-party data subscription service”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of manual process that can be done using papers and pen without significantly more. The claim(s) recite(s) a system comprising computer component to perform the functions of “based on a determination that one or more consumption criteria are met, consuming, by the one or more computer processors, one or more data points, the consuming including requesting the one or more data points from a third-party data subscription service and storing the one or more data points in a central database; enhancing, by the one or more computer processors, one or more fields of a master database record based on the one or more data points stored in the central database; and providing, by the one or more computer processors, the one or more enhanced fields of the master database record via a network to one or more computerized processes associated with one or more consumers of the one or more enhanced fields of the master database record”. These limitations as claimed, in the broadest reasonable interpretation, recite steps that could reasonably and practically be performed in the mind or using pen and paper. For example, a person could obtain plurality of information from one or more remote devices (third party) if all requirement met, storing and modify the existing data with the obtained data, and provide the updated data to consumers.  A claim limitations that can be performed in the human mind falls within the “Mental Process” grouping. This judicial exception is not integrated into a practical application because the steps of “consuming by requesting, storing, enhancing, and providing” can be performed by human mind or by a piece of paper. These elements are all recited at a high level of generality and amount to no more than instructions to apply the judicial exception using generic computer components. The step “consuming by requesting” information is a mere data gathering step, the “enhancing and storing” step amount to no more than using a computer as a tool to perform an existing process, and therefore insignificant extra-solution activity. The claims are directed to an abstract idea.
In step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it’s directed to a manual process. Additional limitation in claim 2 such as “one or more processors… memories, instructions”, do not improve the current technology and does not show how the additional information would make the claim eligible. As discussed above with respect to the computing devices to consuming by requesting, storing, enhancing, and providing step, generic computer components cannot provide significantly more than the judicial exception. The insignificant extra-solution “consuming by requesting, storing, enhancing, and providing” steps are well-understood, routine, and conventional; see MPEP 2106.05(d)(ii): “Storing and retrieving information in memory.” The claim is not patent eligible. Applicant claims the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a particular technological environment. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “consuming by requesting, storing, enhancing, and providing” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The dependent claims 3 – 8, 10 – 15, 17 - 21 do not include additional limitation that provide significantly more than the abstract idea. Additional limitations include “update threshold has been met, time threshold, criteria include that a data brokerage budget” are still not improve the patentable of the invention since they are known in the art, wherein the user can analyze/determine and execute action accordingly. Therefore, claims 2 - 21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 6 – 7, 9, 13 – 14, 16, 20 - 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luke Tomlin (U.S. 10,489,391 B1).
♦As per claims 2, 9, 16,
Tomlin discloses a system comprising: one or more computer processors; one or more computer memories (Fig. 1 – 2, col. 35 lines 3 – 67, col. 40 lines 1 – 26 of Tomlin) and a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors of to perform operations-comprising:
“based on a determination that one or more consumption criteria are met, consuming, by the one or more computer processors, one or more data points, the consuming including requesting the one or more data points from a third-party data subscription service and storing the one or more data points in a central database” See Fig. 3 and 5, abstract, col. 23 lines 55 – col. 24 lines 25 wherein data from plurality of data source 160 are obtained and clustered [“the present disclosure relate to a data analysis system for grouping and enriching data items for presentation to an analyst through a user interface”, “The automated analysis of the clustered data structures (also referred to herein as “data item clusters,” “data clusters,” or simply “clusters”) may include an automated application of various criteria or rules so as to generate scores, alerts, conclusions, and so forth, which can also be stored within the clustered data structures”].
“enhancing, by the one or more computer processors, one or more fields of a master database record based on the one or more data points stored in the central database” See col. 21 lines 66 – col. 22 lines 28 of Tomlin wherein “enrichment engine 123 may be configured to enrich or supplement retrieved raw data items with additional information. ... Enrichment engine 123 may be able to access data in other data tables (e.g., in database 140 and/or in other data sources 160) that contain the trader's name linked to the trader's identifier number (such as by accessing trading account data or employment data). Enrichment engine 123 may then map the trader name with the trader identifier number, so that the trader's name can be used to populate the dossier under the specified dossier format that includes the trader's name”.
“and providing, by the one or more computer processors, the one or more enhanced fields of the master database record via a network to one or more computerized processes associated with one or more consumers of the one or more enhanced fields of the master database record” See col. 22 lines 29 – 65 of Tomlin wherein the enriched data are provided to the user.
♦As per claims 6, 13, 20,
“wherein the computerized processes associated with the one or more consumers of the one or more enhanced fields of the master database record are distributed across computer systems associated with multiple lines of business of an organization” See Fig. 1 – 2 and associated texts of Tomlin wherein plurality of data sources and users applied.
♦As per claims 7, 14, 21,
“wherein the one or more consumption criteria include that a data brokerage budget associated with each of the multiple lines of business has not been exceeded” See col. 10 lines 47 – 55, col. 13 lines 57 - 67 of Tomlin (financial data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 – 5, 8, 10 – 12, 15, 17 – 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luke Tomlin (U.S. 10,489,391 B1) in view of Elazar Katz (U.S. 2016/0301706 A1).
♦As per claims 3, 10, 17,
Tomlin teaches “wherein the providing of the one or more enhanced fields of the master database record includes determining that none of the one or more enhanced fields includes volatile data for which an updating threshold has been met” See col. 10 lines 7 – 10 of Tomlin wherein “A raw data item that has a calculated score, metascore, or alert level above a certain threshold, or has otherwise been flagged or designated for further analysis”.
In case the Applicant disagrees, the Examiner provides another example.
Katz, in the same field o endeavor, discloses a method system for data enrichment including the teaching of:
Data from plurality of data sources are gather: See Fig. 1 of Katz (Patient information, Provider information, Interaction records).
Enhancing the data: See abstract, Fig. 2 – 3 and associated texts of Katz wherein data is enhanced using different information.
threshold has been met: See paragraph 0034, 0036, 0039 of Katz wherein “Various auditing rules define and set thresholds for suspicious activities”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Katz into the invention of Tomlin since both inventions were available and the combination would provide the user with more desirable results and reduce the time searching for information.
♦As per claims 4, 11, 18,
“wherein the providing of the one or more enhanced fields of the master database record occurs after an updating of at least one of the one or more enhanced fields based on an identification that the one or more enhanced fields includes volatile data for which an updating time threshold has been met” See paragraph 0034, 0036, 0039 of Katz wherein “Various auditing rules define and set thresholds for suspicious activities”.
♦As per claims 5, 12, 19,
“wherein the updating includes an additional consumption of the one of the at least one of the one or more enhanced fields” See col. 21 lines 66 – col. 22 lines 28 of Tomlin wherein “enrichment engine 123 may be configured to enrich or supplement retrieved raw data items with additional information. ... Enrichment engine 123 may be able to access data in other data tables (e.g., in database 140 and/or in other data sources 160) that contain the trader's name linked to the trader's identifier number (such as by accessing trading account data or employment data). Enrichment engine 123 may then map the trader name with the trader identifier number, so that the trader's name can be used to populate the dossier under the specified dossier format that includes the trader's name”; and See abstract, Fig. 2 – 3 and associated texts of Katz wherein data is enhanced using different information.
♦As per claims 8, 15
“wherein the central database is shared among the one or more computerized processes such that an accessing of an aggregated view does not trigger an additional consuming of the one or more data points” See Fig. 1 – 3 of Tomlin wherein the data is provided to user; Also See Fig. 1 of Katz wherein data is stored on central database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161